Citation Nr: 9919571	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-06 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 30 to August 
11, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the RO 
that denied a claim of entitlement to service connection for 
an acquired psychiatric disorder.  In a written statement in 
November 1996, the veteran, through his representative, 
requested a hearing at the RO.  In March 1998, the Board 
remanded the case for further development to include 
scheduling a VA examination and to afford the veteran an 
opportunity to appear at a hearing before the RO if he still 
desired one.  A review of the record indicates that the 
veteran did not elect to appear at a hearing at the RO.


FINDING OF FACT

A psychiatric disorder was not manifested during military 
service or until several years after the veteran's separation 
from service; it is not otherwise attributable to the 
veteran's period of military service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
military service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that competent evidence pertaining to each 
of three elements must be submitted in order make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability, competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service, and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Gober, 126 F.3d at 1468.

For certain chronic diseases, such as psychoses, service 
incurrence or aggravation will be presumed when the 
disability is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
However, this presumption is a rebuttable one.  Id.

Based on a review of the evidence, the Board finds that the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.303.  Specifically, 
correspondence from Mark T. Schreiber, M.D., dated in 
January 1996, contains an opinion that the veteran suffers 
from a major depressive disorder, with recurrent episodes, 
which originated during military service in 1966.  

The veteran's service medical records show that his 
psychiatric evaluation was normal on his March 1966 pre-
enlistment examination.  The veteran did not report any 
psychiatric problems in his report of medical history.  The 
records do show that he was seen for treatment of psychiatric 
complaints.  In April 1966, the veteran reported that he 
shook when people yelled.  It was noted that he was 
hyperkinetic.  The impression was acute anxiety.  He was 
prescribed Thorazine.  In May 1966, it was noted that he was 
referred to, and treated at, the Mental Health Clinic after 
an attempted suicide, when he ingested 10 Darvon capsules.  
In June 1996, he was prescribed Librium for treatment of 
symptoms including marked agitation, tremulousness of voice, 
[feeling] scared, jumping at noises, and insomnia.  A few 
days later, he was observed to be confused, agitated, and 
tremulous.

Service medical records also show that a psychiatric 
examination was conducted in June 1966.  The report contains 
the following conclusion:

The diagnosis was found to be (3210) 
Emotional instability, chronic, severe; 
manifested by: inability to adjust to 
military environment; immaturity; 
"nervousness" and other symptoms of 
chronic anxiety; labile control of 
emotional responses to minor 
environmental stresses; and impulsive 
escape-type behavior (1 suicide gesture).  
Interpersonally, [the veteran] related in 
a tense, agitated manner during [the] 
interview, and showed impaired insight 
and judgment.  Stress: undetermined.  
Predisposition: marked; ineffective 
parental guidance with unstable home; 
problems with adjustment to parental 
authority; mismanagement of hostility and 
anxiety feelings in the past; and strong 
unresolved emotional needs previously 
masked by over reliance on parents and by 
evasion of personality . . .

The veteran's July 1966 separation examination from military 
service indicates that his psychiatric evaluation was normal.  
In his report of medical history, the veteran reported that 
he had had frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, and nervous 
trouble.  The examiner commented that the veteran had had 
multiple psychosomatic complaints in service.  In July 1966, 
it was determined that the veteran was not psychotic and that 
hospitalization was unnecessary.

Treatment records from Isadore S. Zfass, M.D., dated from 
August to October 1966, indicate that the veteran had had 
psychiatric, neurological, and psychological studies 
conducted.  An August 1966 psychological report indicates 
that the impression was of a schizoid condition with possible 
paranoid tendencies and confusion with regard to the 
veteran's sexual role.  It was also noted that the veteran 
had a serious personality problem.  

Correspondence from Dr. Zfass, dated in August 1994, 
indicates that, during 1966, the veteran had participated in 
psychotherapy and was treated with anti-depressant 
medications.  The diagnosis was "depressive reaction, with 
anxiety and dissociative phenomena and psychophysiological 
components."

Correspondence from G. K. Palat, M.D., dated in 
September 1994, indicates that the veteran had been treated 
since July 1991 with a diagnosis of major depression, 
recurrent with psychotic features.

Correspondence from Dr. Schreiber, dated in January 1996, 
indicates that the veteran had been a patient since 
December 1995, and that he suffered from a major depressive 
disorder, with recurrent episodes (moderate to severe), which 
originated during service.  Dr. Schreiber stated that, during 
and following discharge in August 1966, the veteran developed 
severe depressive symptoms, and had sought treatment from 
Dr. Zfass from August to October 1966.  Dr. Schreiber also 
stated that the veteran had been treated in July 1991 by 
Dr. Palat who determined that the veteran had had "major 
depression, recurrent episode, with psychotic features," and 
later a bipolar mood disorder.  Dr. Schreiber noted that the 
veteran was placed on a medication regimen, which would help 
the veteran deal with some of the issues of "trauma 
dysfunction" which originated in him "since his military 
experience."  Dr. Schreiber further opined that it seemed 
clear that the veteran suffered from a disability related to, 
and originating from, his military experience in 1966.

Pursuant to the Board's March 1998 remand, two psychiatrists 
reviewed the veteran's claims file, and prepared opinions in 
June 1998.  At both examinations, the veteran reported his 
past medical history, including psychiatric treatment in 
service, from Dr. Zfass in 1966, Dr. Palat from 1991 to 1995, 
and Dr. Schreiber since 1995.  During the first examination, 
the veteran reported having had symptoms of depression and 
anxiety since about 1991, when he became unable to work due 
to excruciating back pain.  He also reported that he had 
worked as an optician for 25 years and had to stop employment 
due to being unable to walk because of his back pain.  Mental 
status examination revealed that the veteran's hygiene 
appeared slightly subnormal.  Memory testing was variable.  
It was noted that he had neglected to recall his treatment at 
Norfolk Public Mental Health in the late 1960s until he had 
heard the examiner's summarization that he had done well, 
psychiatrically, from late 1966 to 1991.  The psychiatrist 
noted that previous psychological testing, conducted in 
August 1966, revealed a relatively bright individual with 
uneven intellectual functioning, with the most salient 
findings related to personality problems, feelings of 
impotence, inadequacy, anxiety, and rigidity of interpersonal 
functioning.  The psychiatrist noted that these findings were 
attributed to inadequately developed emotional control.  The 
AXIS I diagnoses included major depression, single episode, 
with psychotic features and dysthymia.  The AXIS II diagnosis 
was mixed personality disorder.  The psychiatrist opined that 
the veteran's major depression had its origins around 1991, 
and appeared related to his physical disability issues rather 
than his military service.  The psychiatrist further opined 
that the diagnosis of dysthymia had likely been present since 
childhood, and with his personality problems, which also 
would have developed in childhood, likely led to his 
difficulties in adjusting to life in the military.

The second psychiatrist concurred with the first one in 
determining that the veteran has dysthymia along with major 
depression.  During this examination, the veteran reported 
that he had had his first attack of depression in 1991 for 
which he received treatment from Dr. Palat.  It was this 
psychiatrist's opinion that the AXIS I diagnosis (major 
depression, single episode, dysthymia) was not related to any 
of the stress or issues that may have occurred during the 
veteran's military service.

Correspondence from Dr. Schreiber, dated in August 1998, 
indicates that the veteran was receiving psychiatric 
treatment and that he suffered from a severe major depressive 
disorder with recurrent episodes, and psychotic features.  
Dr. Schreiber noted that the veteran was doing reasonably 
well on his regimen of medications, but required intensive 
individual therapy and consistent application of medications 
to maintain stability.  Dr. Schreiber opined that the veteran 
was severely disabled due to his psychiatric illnesses.

Due to the comprehensive nature of the June 1998 reports from 
two psychiatrists, especially the review of the entire 
record, the Board finds these two opinions to be more 
persuasive than the statement provided by Dr. Schreiber in 
January 1996.  The June 1998 psychiatrists explored the 
etiology of the veteran's psychiatric disorders by relying on 
the medical evidence of record rather than solely on the 
veteran's self-reported history.  It was concluded that the 
veteran's major depressive disorder did not originate in 
service, but had begun around 1991 and appeared to be related 
to his back disability.  Dr. Schreiber's January 1996 opinion 
does not indicate the extent to which he had reviewed, if at 
all, the veteran's service medical records and the medical 
evidence generated after the veteran's military service.  
Moreover, Dr. Schreiber's letter states that Dr. Palat 
diagnosed the veteran as having a bipolar disorder, 
notwithstanding that Dr. Palat's September 1994 letter does 
not reflect such a diagnosis.  Thus, the Board finds that Dr. 
Schreiber's etiological opinion was not based on a complete 
and accurate medical history.  Moreover, although Dr. 
Schreiber's statement supports the veteran's contentions that 
a psychiatric disorder may have had its onset in service, the 
salient point to be made with respect to this physician's 
statement is that it appears to be merely a recitation of 
what the veteran told him.  There is no indication that Dr. 
Schreiber actually formed his opinion based on a thorough 
review of the clinical findings documented since service, but 
rather appears as a recitation of the veteran's own account, 
and the physician's findings since 1995.  Therefore, the 
Board finds that it is of less probative value than the 
June 1998 opinions.  Consequently, the Board concludes that 
the medical opinions provided in June 1998 are more 
persuasive.  The June 1998 opinions are supported by, and 
consistent with, the other evidence of record, including the 
separation examination report and post-service medical 
evidence.  In short, for the reasons stated, the greater 
weight of the evidence is against the veteran's claim.

The Board has taken into consideration the veteran's numerous 
written statements indicating that his psychiatric disorder 
is directly due to his period of military service.  While he 
is competent to provide information regarding the symptoms he 
currently experiences and has experienced since his 
separation from military service, there is no indication that 
the veteran is competent to diagnose a psychiatric disability 
or to comment upon its etiology or time of onset.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu, 2 Vet. App. at 495.

In light of the foregoing, it is the Board's conclusion that 
the greater weight of evidence is against the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  Although the record contains evidence to support 
the conclusion that the veteran has a psychiatric disorder 
that may have started during his period of service, for the 
reasons set forth above, the evidence in favor of the claim 
is outweighed by the evidence against it.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991).  
Additionally, there is no basis in the evidence for a finding 
that a psychosis manifested itself to a compensable degree 
during the one-year presumptive period following the 
veteran's separation from service.  38 C.F.R. §§ 3.307, 
3.309.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

